DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previously the claims were directed to an intelligent toilet system comprising at least one reservoir comprising a control valve and fill sensor, at least one access point for a pod, at least one anode and cathode, a power supply and a processing and network interface element. The processing and network interface element being configured to provide control signals to a pump, electrode and control valve, receive fill sensor data and at least one of receiving data from another source, receive control information from a source or actuate one of a pump, valve or electrode. 
Applicant has amended the claims such that they are now directed to a method for operating an intelligent system, the method requiring the provision of an intelligent toilet system comprising a liquid reservoir with control valve in a housing, a controller, a power supply, electrodes, a pod mount electrically interfaced to the controller, a fluid level sensor in a tank, a pump, a sprayer, a wireless or wired interface between the controller and a network, and an app. The method further requires the controller to execute a series of steps comprising monitoring water level in a tank, communicating the water level or a need to refill the tank to the app, 

The inventions are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as previously claimed can be used in a different process such as one that does not receive instructions from a user through an app. The process as presently claimed is practiced with a different product as it requires structures such as a sprayer, an app, a clamp on flow sensor and a pod mount electrically interfaced with a controller.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 11/11/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754